DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 2013/0221332) in view of Boudreault (US 2015/0001471).

Regarding Claims 1-8, 10, 18-19, Xia teaches an organic light emitting device, further comprising: an anode, a cathode, and an organic layer, disposed between the anode and the cathode (paragraph 62).






[0095] The light emitting layer at least a metal complex as light emitting material, and may contain a host material using the metal complex as a dopant material. Examples of the host material are not particularly limited, and any metal complexes or organic compounds may be used as long as the triplet energy of the host is larger than that of the dopant. The emissive dopant is a phosphorescent emitter having a peak wavelength of between about 580 nm to about 700 nm (paragraph 31).
	The office notes that the range overlaps a portion of the claimed which and with the expectation of success if would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges, absent unexpected results.
	Xia teaches with respect to the host options:

    PNG
    media_image1.png
    598
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1159
    407
    media_image2.png
    Greyscale


Boudreault teaches host for red and green emissive layers (paragraph 70). An example of a host material is represented by Compound 57 (page 5):


    PNG
    media_image3.png
    827
    496
    media_image3.png
    Greyscale



	As Xia teaches that a host material includes a triazine derivative and Boudreault teaches a specific triazine based host material (as discussed above), it would have been obvious to one of ordinary skill in the art before the filing date of the invention to have selected from known triazine based host which would have included Boudreault’s Formula 1 which reads on the instant limitations, absent unexpected results.
The above composition is thus represented as a light emitting layer containing Boudreault’s Formula 1  as a host corresponding to applicants’ Formula I along with an emissive dopant having a peak wavelength of between about 580 nm to about 700 nm (per claims 1 and 18-19).
	Boudreault’s Formula 1 shows:
Ar3 as pyridine; Ar1 as phenyl; Ar2 as phenyl (per claims 2, 3, 4)
Ar3 as pyridine directly bonded to triazine (per claim 5)
x and y = 1 (per claim 6)
z=1, Ar3 = pyridine (per claims 7 and 8)

Regarding Claim 9, Xia and Boudreault teach the invention of claim 1. Xia teaches Compound 58 (above) which is derived from Compound 1 (page 3):

    PNG
    media_image4.png
    247
    490
    media_image4.png
    Greyscale

wherein R2 and R3 correspond to Ar2 (phenyl) and Ar3 (pyridine) respectively. Kim further teaches that R2 or R3 can be substituted or unsubstituted (machine trans. pg 5). R3 with a substituent group reads on the instant limitations.
	As Xia teaches R2 or R3 can be substituted or unsubstituted, it would have been obvious to one of ordinary skill in the art at the time of the invention to have made a variety of derivatives of Compound 1 which would have included a derivative represented by a modified Compound 58 wherein the R3 pyridine group contained a substituent which reads on the instant limitations, absent unexpected results (per claim 9).
	
Regarding Claim 16, Xia teaches that the dopant is iridium complex phosphorescent emitting material (machine trans. pg 9) (per claim 16).

Regarding Claims 17 and 20, Xia and Boudreault teach the invention of claim 1 wherein the light emitting layer contains a host and a dopant, as discussed above. 
The office notes that a spin coating process in a method which involves a liquid (often a solvent) as a carrier. The office therefore considers said host and dopant in a solvent as a solution (per claim 17).
In sequence after the spin coating there is a thermal deposition step (machine trans. pg 8). The office views this step as evaporating of the carrier liquid(s) (solvent) (per claim 20).


Allowable Subject Matter
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach
Formula I as a polymeric material (per claims 11-15).
R1, R2 or R3 (per claim 10)

Response to Arguments
	New support reference applied in this Non-final office action.  The office made an earnest attempt to suggest amendments to place the case in condition for allowance but was not successful. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786